DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Information Disclosure Statement
The information disclosure statement filed 10/15/2020 has been fully considered and is attached hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-6, 9-10, 12, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daly et al. (US 2015/0077937 – hereinafter, “Daly”) in view of Krug, Jr. et al. (US 9,913,403 – hereinafter, “Krug”).
With respect to claim 1, Daly teaches (In Figs 1, 3-4a) a network element comprising: one or more modules (100) each supporting one or more pluggable modules (120); and a first manifold (320) configured to connect to a conduit (322) associated with a coldplate (310), the manifold for allowing fluid to flow through the conduit to cool the one or more pluggable modules.  Daly fails to specifically teach or suggest wherein the manifold includes a first manifold and a second manifold wherein one of the first manifold and the second manifold is an inlet manifold and the other is an outlet manifold for a cooling fluid that flows through the conduit to cool the one or more pluggable modules.  Krug, however, teaches (In Fig 5b) a network element comprising modules (302) and a first manifold (400) and a second manifold (500) configured to connect to a conduit (410/411) associated with a cold plate (310) wherein one of the first manifold (400) and the second manifold is an inlet manifold and the other (500) is an outlet manifold for a cooling fluid that flows through the conduit to cool the one or more modules (See Fig 5b and the text thereto).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the 
With respect to claim 2, Daly further teaches that the one or more pluggable modules are each a pluggable optical module that is one of compliant to any of XFP (¶ 0037), SFP, XENPAK, X2, CFP, CFP2, CFP4, CFP8, QSFP, QSFP+, QSFP28, OSFP, and QSFP-DD and have a housing (135) that has dimensions similar to any of XFP (¶ 0037), SFP, XENPAK, X2, CFP, CFP2, CFP4, CFP8, QSFP, QSFP+, QSFP28, OSFP, and QSFP-DD.
With respect to claim 3, Krug further teaches that the first manifold (400) and the second manifold (500) are in a stacked configuration (See Fig 5B).
With respect to claim 4, Daly further teaches that the one or more modules support the one or more pluggable modules in a plurality of rows, and the network element includes the first manifold and the second manifold separately for each of the plurality of rows (¶ 0034, ll. 1-3, where here Daly teaches that there can be multiple boards (110) that form the networking element and it is believed that each board would include their own manifolds as claimed and as modified by Krug).
With respect to claim 5, Daly further teaches that the one or more pluggable modules include the coldplate (310) one of integrated into a housing (135, ¶ 0055, ll. 12-15), immersed cooling, and direct processor cooling.
With respect to claim 6, Daly further teaches that the cooling fluid includes a fluid that is either a single or two-phase flow (¶ 0013-0014).  Daly fails to specifically teach or 
With respect to claim 9, Daly further teaches that the coldplate (310) is a riding coldplate that is configured to make thermal contact with the one or more pluggable modules once inserted (¶ 0055, ll. 12-15).
With respect to claim 10, Daly further teaches a spring (210) configured to bias the one or more pluggable modules to the coldplate (¶ 0055).
With respect to claim 12, Daly further teaches that the conduit includes one or more bends/turns to form a bending, winding, tortuous, serpentine, or otherwise circuitous path (See Fig 3, the U shaped turn of 322, 324).
With respect to claim 14, Daly further teaches leak mitigation (See Fig 3, 322 and 324 connected by a single piece hose is leak mitigation since the number of connections are reduced).
With respect to method claims 16-20, the method steps recited in the claims are inherently necessitated by the device structure as taught by the Daly and Krug references.




Claims 1, 5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sharf (US 11,051,425) in view of Krug.
With respect to claims 1, 5, 7-8 Sharf teaches (In Figs 1-6) a network element comprising: one or more modules (100) each supporting one or more pluggable modules (106); a conduit (232) associated with a coldplate, and a cooling fluid that flows through the conduit to cool the one or more pluggable modules (Cols. 6-7),wherein the one or more pluggable modules include the coldplate one of integrated into a housing, immersed cooling, and direct processor cooling (Col. 7, ll. 18-20), wherein the one or more pluggable modules each include fluid connectors (236, 238) configured to connect to manifolds and electrical connectors (202/208/210), wherein the fluid connectors configured to align the electrical connectors (As in Figs 3-4, when the fluid connectors are aligned with the connectors in the cage then the electrical connector of the pluggable module and the electrical connector of the cage are also aligned).  Sharf further teaches having the liquid cooling assemblies (160) extend to a manifold (Col. 10, ll. 15-17) but fails to specifically teach or suggest the use of an inlet manifold and an outlet manifold to distribute the coolant to/from the conduit.  Krug, however, teaches (In Fig 5b) a network element comprising modules (302) and a first manifold (400) and a second manifold (500) configured to connect to a conduit (410/411) associated with a cold plate (310) wherein one of the first manifold (400) and the second manifold is an inlet manifold and the other (500) is an outlet manifold for a cooling fluid that flows through the conduit to cool the one or more modules (See Fig 5b and the text thereto).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Krug with that of Sharf, such that the 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Daly in view of Krug and further in view of Woolard et al. (US 2016/0360647 – hereinafter, “Woolard”).
With respect to claim 11, Daly as modified by Krug teaches the limitations of claim 9 as per above but fails to specifically teach or suggest the limitations of claim 11.  Woolard, however, teaches (In Fig 1b) teaches placing a coating (12) on a cold plate (10).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Woolard with that of Daly, such that the contact portion of the cold plate of Daly includes a coating, as taught by Woolard, since doing so would provide a layer of protection to the cold plate and further if the ceramic is non electrically conductive, it would provide electrical insulation to the cold plate from the module.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sharf in view of Krug and further in view of Franz et al. (US 10,431,926 – hereinafter, “Franz”).
With respect to claim 13, Sharf as modified by Krug teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claim 13.  .  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharf in view of Krug and further in view of Chainer et al. (US 10,098,258 – hereinafter, “Chainer”).
With respect to claims 14-15, Sharf as modified by Krug teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claims 14-15.  Chainer, however, teaches, in a network element, a sensor configured to detect leakage of a cooling fluid in the network element (Col. 3, ll. 25-36).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Chainer with that of Sharf, such that a sensor to detect coolant leakage is used in the network element of Sharf, as taught by Krug, since doing so would help to prevent damage to other components in the network element due to leakage of the coolant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 10,952,354 to Chen et al. which teaches a stacked manifold configuration;
US 10,856,446 to Boyden et al. which teaches cooling for slot mounted electrical modules;
US 10,749,288 to Weltsch et al. which teaches flexible liquid-cooling assembly for high-power pluggable connectors;
US 9,351,428 to Eckberg et al. which provides an additional teaching to blind mate connectors; and
US 2021/0007243 to Lin which teaches heat dissipation module for optical transceiver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZACHARY PAPE/Primary Examiner, Art Unit 2835